Citation Nr: 1624943	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  07-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David Pinyard, Attorney


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to September 1970.  He was awarded a Vietnam Service Medal, as well as a National Defense Service Medal.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for PTSD on the merits.  

In February 2014, the Board remanded the claim for further development.  It has now been returned for further appellate review.


FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran's other specified trauma and stressor-related disorder is etiologically related to active duty.


CONCLUSION OF LAW

The criteria for service connection for other specified trauma and stressor-related disorder have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for other specified trauma and stressor-related disorder, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Analysis

Service connection may be established for a disability resulting from a disease or injury incurred in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

With respect to a current disability, the record reflects that a diagnosis of other specified trauma and stressor-related disorder was made upon VA examination in August 2015.  That examiner found that the Veteran did not meet all of the diagnostic criteria for PTSD.  However, the examiner opined that a diagnosis of other specified trauma and stressor-related disorder was appropriate.  As such, the Board finds that the Veteran has established a current disability of other specified trauma and stressor-related disorder for the purposes of service connection.

With respect to an in-service event or injury, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of other specified trauma and stressor-related disorder or any other acquired psychiatric disorder, and the claimed stressful events are also not shown in the service records.  However, throughout the pendency of the appeal, the Veteran has consistently and credibly reported that he experienced traumatic events, including exposure to rocket and mortar attacks while stationed in Long Binh, Republic of Vietnam and almost drowning in gasoline while stationed in Germany.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board finds that the situations described are consistent with the circumstances of the Veteran's service.  The Veteran's account is further supported by a February 1969 operational report which states that the Long Binh Post came under rocket attack in November 1968.  In addition, a December 2006 lay statement submitted on behalf of the Veteran corroborates the Veteran's gasoline incident in Germany.  Finally, there is no evidence directly contradicting the Veteran's assertions.  Therefore, the Board finds that the Veteran has established an in-service event or injury for purposes of service connection.

With respect to a nexus between the current disability and the in-service event or injury, the Veteran most recently underwent VA examination in August 2015.  After a thorough review of the record, including the Veteran's lay statements and psychological evaluations, the August 2015 VA examiner opined that the Veteran's other specified trauma and stressor-related disorder was related to his military service, specifically the described stressors.  The examiner noted that this diagnosis is appropriate for veterans who have been exposed to military trauma, and indicated that the in-service events as described by the Veteran were sufficient to result in other specified trauma and stressor-related disorder.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the competent medical evidence reflects that other specified trauma and stressor-related disorder is etiologically related to active duty service.  As such, service connection for other specified trauma and stressor-related disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The criteria for entitlement to service connection for other specified trauma and stressor-related disorder have been met.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


